Appeal from so much of an order of the Supreme Court at Special Term, entered March 28, 1951, in New York County, and from so much of the judgment entered thereon, as allowed interest on plaintiffs’ recoveries from the first date of protests on the city payroll.

Per Curiam.

Under the circumstances here disclosed, the mere signing of the payroll under protest, was not such demand for the payment of a particular sum or claim as is prerequisite for the running of interest against a municipality (Rapid Transit Subway Constr. Co. v. City of New York, 259 N. Y. 472, 495, 496 and cases cited therein).
The order and judgment appealed from should be modified by providing that interest on the sums recovered by the several plaintiffs shall be computed pursuant to section 3-a of the General Municipal Law from the respective dates when each plaintiff filed his notice of claim or demand with the comptroller of the City of New York and as so modified affirmed, with costs to defendant appellant. On the settlement of the order, the parties may agree upon the relevant dates.